Cardamone, J. (dissenting).
It is now settled law that the guest-host .relationship established in New York remained constant throughout the auto trip from Buffalo to Montreal and return. New York law, therefore, applies to that relationship eliminating any consideration of the Ontario Guest Statute (Babcock v. Jackson, 12 N Y 2d 473). In any event, that statute (Ontario Rev. Stat. [1960], ch. 172, § 105, subd. [2]) is not urged by defendant as having application to this case.
The majority conclude that New York’s $10,000 minimum policy of financial responsibility applies. I respectfully disagree. Both New York and Ontario have enacted minimum liability insurance requirements for the protection of innocent victims of .automobile accidents, to protect their own vendors who provide services for such victims and for such other governmental purposes that each deems appropriate. Such policies are not in conflict with one another, as the majority suggests, but only differ as. to the minimum amount of financial responsibility required. New York interests to protect are no different than Ontario’s. Absent a competing or a conflicting governmental interest in New York sufficient to displace the *268lex loci delicti, it should be applied. This is particularly true where, as here, when focusing on the issue of recovery, the situs of the accident in Ontario is not the least relevant factor to be considered. It is certain that the Province of Ontario is concerned not only with its. own residents but also with nonresidents and with events that happen within its territory (Newneier v. Kuehner, 31 N Y 2d 121, concurring opinion per Judge Breitel [now Chief Judge], p. 131). In this connection, it is significant that the parties stipulated that the minimum $35,000 provided for in the Ontario statute applies to residents and nonresidents alike. Thus, the Ontario statute with respect to the amount of recovery should apply.
Further, support for this conclusion is found in the fact that defendant in its undertaking agreed ‘ ‘ not to set up any defence * * * under a motor-vehicle liability insurance contract entered into by it, which might not be set up if the contract had been entered into in, and in accordance with the law ’ ’ of Ontario relating to motor vehicle liability insurance. Thus, in effect, defendant has, as a condition of being permitted to do business in Ontario, waived the lower $10,000 minimum limitations in its New York policy and may.not set up the lower policy limits as a defense in the present action.
Finally, it should be noted that a recent legislative enactment (Insurance Law, § -672, subd. 5 [eff. Feb. 1,1974]) provides that every owner’s policy of liability insurance in New York shall provide coverage “ when a motor vehicle covered by such policy is used or operated in any other state or in any Canadian province * * * at least in the minimum amount required for such vehicle by the laws of such other state or Canadian province.” An amendment to Insurance Department Regulation No. 35-A repealing paragraph (e) of section 60.1 and substituting a new paragraph (e) has conformed the regulations to the statute (11 NYCRR 60.1 [e]). While these enactments are not dispositive of this case, they lend .support to the proposition that New York has no conflicting governmental interest to be served by the imposition of the lower $10,000 limitation.
Accordingly, I dissent and vote that the applicable limit of coverage under the policy of liability insurance issued to the owner Myers by the defendant Travelers should be $35,000 as provided by the applicable Ontario law.
Marsh, P. J., Simons and Goldman, JJ., concur with Del Vecchio, J.; Cardamone, J., dissents and votes to determine controversy in favor of plaintiff in an opinion.
*269Controversy determined in favor of defendant, without costs of this submission to either party, and judgment .to be entered in accordance with opinion by Del Vecchio, J.